Pigott, Jr., P. J., and Kehoe, J.
(dissenting). We respectfully dissent. In June 1993, when the parole violation warrant was issued, petitioner was in Federal prison in Pennsylvania. *861Under those circumstances, “the warrant will not be deemed to be executed” and “[t]he alleged violator will not be considered to be within the convenience and practical control of the division of parole” (Executive Law § 259-i [3] [a] [iv]). The statute, which was intended to overrule People ex rel. Gonzales v Dalsheim (52 NY2d 9) (see, People ex rel. Johnson v New York State Div. of Parole, 148 AD2d 401, 402), establishes a tolling period during which parole officials are under no obligation to prosecute the parole violation (see, People ex rel. Brown v New York State Bd. of Parole, 139 AD2d 548, 550; see generally, Executive Law § 259-i [3] [c], [d], [f]). The tolling period did not end when petitioner was returned to New York in the constructive custody of Federal officials in order to be resentenced on the Federal crime. The time limits for holding the preliminary and final parole hearings do not begin to run “until the alleged violator is detained exclusively on the basis of [the parole violation] warrant and the division of parole has received” the necessary notification regarding extradition of the alleged parole violator (Executive Law § 259-i [3] [a] [iv]; see, People ex rel. Johnson v Warden, 178 AD2d 331; People ex rel. Johnson v New York State Div. of Parole, supra, at 402). Moreover, “[t]he alleged violator will not be considered to be within the convenience and practical control of the division of parole until the warrant is deemed to be executed” (Executive Law § 259-i [3] [a] [iv]). Under the statute, the critical event is not when petitioner was returned to New York, but when he was sought to be returned to New York for a parole revocation hearing (see, People ex rel. Brown v New York State Bd. of Parole, supra, at 550-551; cf., People ex rel. Corby v Sullivan, 138 AD2d 432, 434, lv dismissed in part and denied in part 72 NY2d 838). To conclude otherwise disregards the statute and places parole authorities under an impossible burden because they had no means of monitoring petitioner’s whereabouts while in Federal custody, no reason to anticipate that petitioner might be moved to New York, and no means of learning of that move within the first 15 days, when, according to the majority’s view, a preliminary parole revocation hearing had to be afforded (see, Executive Law § 259-i [3] [c] [i], [iv]). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Habeas Corpus.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Kehoe, JJ.